Certification is granted and the matter is summarily remanded tp the Appellate Division, Superior Court, for a reinstatement of the Appeal, subject to the following conditions:
1. payment to the Clerk of the Appellate Division by Richard D. Pompelio, Esquire, of a personal sanction of $250, not chargeable to any client, within 10 days of the filing date of this order;
*4862. a showing by plaintiffs in a brief to be served and filed within 10 days of the filing date of this order that they have meritorious issues to be raised in a hearing before the Department of Environmental Protection (DEP), the DEP to respond within 7 days thereafter, which showing must be established to the satisfaction of the Appellate Division; and
3. upon a satisfaction of paragraph 2 of this order, plaintiffs shall serve and file their brief and appendix on the merits of the appeal within 14 days and the DEP shall respond within 21 days thereafter. These filing dates are peremptory. If, however, the Appellate Division determines that the conditions of paragraphs 1 and 2 have not been satisfied, it shall enter an order refusing to reinstate the appeal.